           Case 1:20-cv-01039-AJN-BCM Document 37 Filed 04/09/21 Page 1 of 2


                        L AND MAN C O RSI B ALLAINE & F ORD P.C.
                                       A NEW YORK PROFESSIONAL CORPORATION

                                               ATTORNEYS AT LAW
                                                                                         120 Broadway         4/9/2021
ANDREW B. CHARKOW                            ONE GATEWAY CENTER                          13th Floor
MEMBER                                             22ND FLOOR                            New York, New York 10271
                                                                                         Tel: (212) 238-4800
TEL: (973) 623-2700                             NEWARK, NJ 07102
EMAIL: acharkow@lcbf.com                       TELEPHONE (973) 623-2700                  One Penn Center
                                               FACSIMILE (973) 623-4496                  1617 JFK Boulevard, Suite 955
                                                                                         Philadelphia, PA 19103
                                                   www.lcbf.com                          Tel: (215) 561-8540




                                                 April 9, 2021


    Via ECF

    Magistrate Judge Barbara Moses
    United States District Court, Southern District of New York
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

                        Re: Citron v. National Railroad Passenger Corp.
                            Case No.: 20-CV-1039

    Dear Judge Moses:

            This office represents Defendant National Railroad Passenger Corp. (“Amtrak”) in
    connection with the above-referenced matter. As discussed during the April 2, 2021 status
    conference before Your Honor, this letter is submitted jointly with counsel for Plaintiff Aviv Citron
    (“Plaintiff”) to request an adjournment of all current deadlines. This is the Parties’ third request
    for such an extension. The Court granted the Parties’ first request on October 11, 2020, and the
    Parties’ second request on February 5, 2021. The impact of the pandemic on the Parties, including
    employee unavailability and turnover, and the ability to obtain information from third-parties, has
    obstructed the Parties’ efforts to complete discovery within the earlier set deadlines.

             While the Parties continue to work diligently and cooperatively to complete discovery, it
    is clear that the amount of work that remains cannot be completed within the current deadlines. As
    Your Honor may recall, vegetation management is a critical issue to Plaintiff’s theory of liability.
    This week, Amtrak learned that a third-party was involved in its vegetation management at the
    incident location. While Amtrak is working to collect the information Plaintiff has requested,
    because this third-party is not under Amtrak’s control, additional time and effort will be necessary
    to do so. Also, since the status conference, Plaintiff has served on Amtrak a deposition notice
    pursuant to Rules 30(b)(6), 30(b)(2), and 34(b)(2) with twenty-two (22) topics. Moreover, a
    number of smaller, open items remain. The Parties are attempting to resolve a couple disputes
    arising from those open items with the hope of avoiding the need to seek the Court’s participation.



    4826-7610-3908v.1
             Case 1:20-cv-01039-AJN-BCM Document 37 Filed 04/09/21 Page 2 of 2

LANDMAN CORSI BALLAINE & FORD P.C.


      April 9, 2021
      Page 2


              Further, to date, the Parties have disclosed four experts and, following the completion of
      the remaining fact discovery, four or more additional experts may be disclosed. The Parties will
      seek to depose at least some of those experts.

             Finally, the parties will continue to review opportunities for resolution as discovery
      continues.

             Based upon the foregoing, and considering the impact of summer vacation schedules on
      the opportunity to complete expert depositions, the Parties respectfully request an extension of the
      following deadlines set forth in the Order dated February 5, 2021 as follows:

              (1) fact discovery, including depositions, from April 13, 2021 to June 30, 2021; and

              (2) expert discovery, including depositions, from May 25, 2021 to August 31, 2021.

              Thank you in advance for the Court’s consideration.

                                                    Respectfully submitted,

                                                    /s/ Andrew B. Charkow

                                                    Andrew B. Charkow

      ABC:ss
                                                        Application GRANTED. No further extensions will
      cc:     Counsel for all parties via ECF           be granted. SO ORDERED.


                                                        ____________________________
                                                        Barbara Moses, U.S.M.J.
                                                        April 9, 2021




      4826-7610-3908v.1
